Citation Nr: 0636932	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  03-06 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for post traumatic stress disorder (PTSD), on appeal from the 
initial evaluation.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Appellant, J.B., A.B., and G.B.  


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1970.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

In March 2005, the veteran submitted a claim for service 
connection for hypertension, as secondary to service 
connected diabetes.  In April 2005, the veteran submitted a 
claim for service connection for hypertension and tachycardia 
as secondary to service connected diabetes.  These claims are 
referred to the RO for appropriate action.

The veteran was afforded a personal hearing before the 
undersigned Veterans Law Judge at the local RO in August 
2006.  A transcript of the hearing is associated with the 
claims file.  

In August 2006, the veteran submitted additional evidence (a 
letter from a therapist and a medication note) pertinent to 
his claim on appeal.  He included a waiver of initial RO 
review of the new evidence.  The evidence will therefore be 
considered in this decision.  38 C.F.R. § 20.1304 (2006).  


FINDINGS OF FACT

The veteran's PTSD is manifested by symptoms that include 
irritability, nightmares, chronic sleep impairment, mild 
memory loss, suicidal ideation, anxiety, depressed mood, and 
difficulty establishing and maintaining social relationships; 
his PTSD is not productive of more than occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.126, 4.130, 
Diagnostic Code 9411 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must 
precede the initial unfavorable adjudication by the RO.  Id. 
at 120.

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA satisfied the duty to notify by a pre-initial adjudication 
letter in March 2002 and a post-initial adjudication letter 
in April 2006.  The March 2002 letter informed the veteran of 
the requirements to establish a successful claim, advised of 
his and VA's respective duties, and asked him to submit 
information and/or evidence, which would include that in his 
possession, to the RO.  The April 2006 letter provided the 
veteran with notice as to assignment of disability ratings 
and effective dates. 

While the timing of VCAA notice regarding the downstream 
elements of disability ratings and effective dates did not 
precede the initial adjudication, the action of the RO, 
described above, cured any defect in timing.  In this regard, 
the veteran had a meaningful opportunity to participate 
effectively in the processing of his claims as he had the 
opportunity to submit additional argument and evidence.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Indeed, since 
the April 2006 notice letter, the veteran has presented 
additional argument in his testimony at the August 2006 
hearing and has submitted additional medical evidence.  For 
these reasons, the veteran has not been prejudiced by the 
defect in timing.  Furthermore, as service connection has 
been granted, and a disability rating and effective date have 
been assigned, the veteran's claim for service connection for 
PTSD has been more than substantiated.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 491 (2006).  Therefore, the 
purpose of 38 U.S.C.A. § 5103(a) has been satisfied and no 
additional notice as to downstream issues is required.  Id.  

Records and reports from VA and non-VA health providers have 
been obtained.  While the veteran has stated that he had 
applied to the Social Security Administration (SSA) for 
disability benefits, a negative response to a request for 
records was received by the RO in August 2005 from the SSA.  
In the February 2006 supplemental statement of the case, the 
RO informed the veteran that no SSA records could be located.  
He has provided no additional information.  Appropriate VA 
medical examinations were afforded the veteran in April 2002, 
July 2004, and January 2006.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.


Increased rating

Law and regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, it is necessary to determine 
whether the veteran has at any time since his original claim 
met the requirements for a higher disability rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

The criteria for evaluating PTSD are found at 38 C.F.R. Part 
4, Diagnostic Code 9411 (2006).  The veteran's PTSD is 
currently evaluated as 30 percent disabling.  A 30 percent 
rating is assigned where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  Id.

A 50 percent evaluation is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.  

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living  
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name  Id.  

It is further noted that the nomenclature employed in the 
portion of VA's Schedule for Rating Disabilities ("the 
Schedule") that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "the DSM-IV").  38 
C.F.R. § 4.130 (2006).  The DSM-IV contains a Global 
Assessment of Functioning (GAF) scale, with scores ranging 
between zero and 100 percent, representing the psychological, 
social, and occupational functioning of an individual on a 
hypothetical continuum of mental health - illness.  Higher 
scores correspond to better functioning of the individual.  
GAF scores ranging between 61 and 70 are assigned when there 
are some mild symptoms (e.g., depressed mood and mild 
insomnia), or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but when the individual is functioning pretty 
well and has some meaningful interpersonal relationships.  
GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  GAF scores 
ranging between 41 and 50 are assigned when there are serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th. ed., 1994).

The Board notes here that the symptoms listed in VA's general 
rating formula for mental disorders is not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  38 C.F.R. § 4.126(a) (2006).  In 
addition, the evaluation must be based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  
Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely the 
basis of social impairment.  38 C.F.R. § 4.126(b) (2006).


Factual background

Service connection for PTSD was granted in July 2002 and a 10 
percent disability rating was assigned.  In November 2002, 
the RO increased the rating to 30 percent, effective in 
February 2001, the date of claim.  

In an August 2001 assessment, the veteran's therapist, 
D.L.F., M.S.W., assigned the veteran a GAF score of 40.  D.L. 
listed none of the indicators found in the DSM IV for this 
GAF score.  D.L.'s report focused almost entirely on events 
during service and immediately after separation from service.  
This practitioner described the veteran's current symptoms as 
difficulty with anger, difficulty expressing emotion, and 
concern over why he, rather than his fellow soldiers, 
survived combat.  D.L. noted that the veteran had been 
employed in the same position since 1972 and that he planned 
to retire in three years.  He also noted the veteran's report 
that he had stopped drinking alcohol twelve years prior to 
the August 2001 assessment

A VA examination was conducted in April 2002.  The veteran 
reported a history of sleep difficulty, including nightmares 
involving Vietnam.  He said that he did not have flashbacks 
"so much during the day."  He indicated that he had an 
intense startle reaction to loud and unexpected noise.  The 
veteran's primary subjective symptom was difficulty 
controlling his temper.  He acknowledged suicidal thoughts 
but no current plan or intent.  He reported that he had held 
the same job for over thirty years but found the job boring 
and planned to retire in two years.  The veteran reported 
that he was temporarily incarcerated twelve years prior to 
this examination due to alcohol related domestic violence, 
and that he had stopped drinking alcohol ten years prior to 
this examination.  Upon mental status examination, the 
examiner described the veteran as somewhat anxious initially, 
and displaying a certain degree of irritability.  The veteran 
denied any persecutory trends, hallucinations, schizophrenic 
trends, ideas of grandiosity, compulsion, obsessive thoughts, 
phobias, hypochondriacal trends, or current suicidal or 
homicidal ideation leading to enactment with plan or intent.  
He was alert and oriented in three spheres with no display of 
confusion or malconcentraion.  His memory showed some fall 
off, recalling only two-thirds of objects after three 
minutes.  The examiner diagnosed the veteran as suffering 
from mild PTSD and assigned a GAF score of 72.  The claims 
file was not available for review.  

In a March 2004 letter, D.L.F., M.S.W., stated that the 
veteran was currently assigned a GAF score of 45.  D.L. also 
indicated that the veteran's presenting problems included the 
following: flashbacks, sleep disturbances, nightmares, 
difficulty concentrating, difficulty with memory, depression 
with suicidal thoughts, anxiety, jumpiness, emotional 
numbing, difficulty trusting people, irritability and anger 
problems, panic attacks, abdominal discomfort and headaches.  
As to current symptoms, D.L. listed depression, suicidal 
thoughts, anger, flashbacks, sleep disturbances, anxiety, 
emotional numbing, and difficulty trusting people, as well as 
health problems.  

L.M., M.D. assessed the veteran in October 2004.  She 
reported that the veteran impressed her as being very sad, 
mildly to moderately hopeless, with suicidal ideation but no 
plans or intent.  She also stated that he had the capacity 
for abstract thinking and there was no evidence of psychosis.  
Her clinical impressions included recurring and distressing 
dreams and feelings and recollections of past experiences.  
The veteran had diminished involvement in significant 
activities, feelings of estrangement from others, and he 
avoided people, places, and situations that involved 
recollections of certain events.  He also suffered from 
irritability, difficulty concentrating and a reported startle 
response.  This physician indicated that she could not 
determine if his current symptoms were attributable to PTSD 
or of independent origin.  In regard to the veteran's 
employment, this physician reported that the veteran had held 
the same job for thirty-one years, finding the job stressful 
as the technology changed, which necessitated his constant 
reference to operations manuals.  She stated that the veteran 
became bored and stressed by his job and had retired, 
thinking that his health was so poor that he would not last 
long on the job.  Dr. L.M. opined that the veteran's medical 
condition and recent retirement, which she believed had been 
a withdrawal from beneficial contact and involvement, had 
contributed to his current psychiatric distress.  Dr. L.M. 
stated that the combination of the veteran's medical 
conditions and PTSD "would make it difficult for him to be 
easily employed again."  She assigned a GAF score of 45.

In July 2004, the veteran again underwent VA examination.  
This examiner stated that the veteran's claims file and 
medical records were reviewed.  The veteran reported 
essentially the same symptoms described above.  He indicated 
that his mental health difficulties did not impact him 
tremendously on a year to year basis as he had little contact 
with others in his job of over thirty-one years as a boiler 
operator at a university.  The veteran reported retiring from 
that position in June 2004, essentially because of physical 
problems and difficulties getting around on the job, such as 
having to walk the stairs.  He also indicated that he had 
memory difficulties on occasion, which influenced his 
decision to retire.  His social activities included 
attendance at cultural events, visits to his mother, and a 
mediocre marital relationship.  The veteran also reported 
that he had difficulty with finances since retirement and 
that he had very few friends.  

During mental status examination, the veteran reported that 
while he did not currently have suicidal thoughts, he had 
recently had such thoughts in connection with deaths of 
family members and a close friend.  The veteran reported 
exaggerated startle response, sleep difficulty, irritability 
and outbursts of anger.  This examiner observed that the 
veteran had a diminished interest in significant activities 
and motivation for social activities outside the home.  He 
exhibited no abnormal motor behavior, his facial expressions 
were normal and responsive, and his voice was well modulated 
with speech at normal pace and clear articulation.  He was 
oriented times three and answered questions logically.  The 
veteran reported only fair concentration and attention and 
indicated that his short term memory was poor; requiring him 
to write things down such as names and places.  Immediate and 
remote memory appeared intact.  The examiner described the 
veteran as somewhat irritable with a labile range of affect, 
and suffering from recurrent distressing dreams and intrusive 
thoughts.  This examiner opined that the veteran's PTSD 
symptoms caused significant impairment in primarily social 
functioning.  A GAF score of 65 was assigned based solely on 
the veteran's PTSD.  In consideration of his recent losses of 
family and friend to death, the examiner stated that an 
overall GAF would be seven points lower, or a score of 58.  
The examiner reiterated that, based on the veteran's own 
account, the primary reason for his retirement was physical 
rather than psychiatric difficulties.  

Also of record are letters from J.I., the veteran's former 
supervisor, and D.R. a former co-worker.  In a letter dated 
in August 2004, J.I. stated that the veteran had some words 
with fellow workers over the years.  These included 
disagreements over whether each worker was doing his share of 
the work and the concern over certain tasks and work 
conditions, such as the plowing of snow from the driveway 
during winter months.  J.I. stated that a couple of the 
incidents resulted in complaints to the Public Safety Office 
in concern over the veteran's well being.  He also stated 
that, over the thirteen years that he supervised the veteran, 
he had documented several incidents involving the veteran.  
He did not elaborate on those incidents or when they 
occurred.  In a letter received by the RO in April 2005, D.R. 
stated that the veteran was difficult to get along with, 
although he became less aggressive after he stopped drinking 
alcohol.  

In April 2005, the veteran, his spouse, and his thirty-three 
year old son, provided testimony before a Decision Review 
Officer (DRO).  During this testimony, the veteran's 
representative characterized the veteran's retirement from 
his job as the result of the veteran "being out of control 
and his anger attacks."  The veteran described altercations 
in drinking establishments and difficulty with the police, 
these events occurring soon after his return from Vietnam.  
He testified that he had argued with co-workers during his 
career as a boiler operator, and that "a couple of times the 
campus police were called to come and break up a fight at the 
heating plant where I worked."  The veteran testified that 
he envisioned suicide scenarios, such as driving off the 
road, but had never taken such action.  He testified that 
this suicide ideation had been present during service in 
Vietnam, where he carried a revolver for the purpose of 
ending his life in the event of capture by the enemy.  The 
veteran reported memory problems, including difficulty in 
remembering persons that he served with in Vietnam, 
difficulty currently remembering names, and having to refer 
to manuals when working as a boiler operator.  He testified 
that the reason he retired from his job was because of 
arguments with a co-worker, because crowds bothered him, and 
because he had to refer to manuals for boiler operation 
rather than rely on his memory as to the electronic controls.

During this hearing, the veteran's spouse and son testified 
to their observation of the veteran's angry outbursts and 
threatening behavior following drinking episodes, including 
threats of suicide.  They elaborated on a particular incident 
occurring within a year after the veteran's current marriage 
began in 1991.  This incident involved domestic violence and 
the veteran's threats to commit suicide in the presence of 
his children.  The veteran's son testified that "[t]his was 
the last major incident."  The veteran's spouse described 
the veteran's anger problems since his abstention from 
alcohol as "he grabbed me a couple of times."  His son 
reported that the veteran's behavior continued to be 
troubling to the family after the veteran stopped drinking.  
In support of this assertion, the veteran's son explained 
that for several years the family did not have a snowblower 
and the veteran required his family to shovel snow from the 
driveway to his exacting standards.  

In January 2006, the veteran again underwent a VA 
examination.  This examiner stated that she had reviewed the 
veteran's claims file and electronic medical records.  
Subjective complaints included anger, agitation, 
irritability, social isolation, flashbacks, depressed mood, 
and suicidal thoughts.  The examiner found the veteran's 
conversation to be logical and goal directed and he was able 
to provide a complete and accurate history.  Indeed, this 
report consisted of more than five pages of detailed history 
of service and post service events and the evaluator's 
clinical impressions.  The veteran described his wartime 
experiences and difficulties post service.  He reported that 
he had stopped drinking fourteen years prior to the 
examination, after the police responded to a domestic 
violence incident.  He also reported that he had significant 
problems with interpersonal relations, tolerated his 
children, but had a better relationship with his 
grandchildren.  The veteran showed a full range of affect, he 
was cooperative yet agitated and irritable, and reported 
suicidal ideation with no plans or intent.  This examiner 
opined that it was without question that the veteran's PTSD 
resulted in social impairment, and that , in some ways, his 
occupational functioning was also negatively impacted by his 
behavior.  He did not present with flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, nor 
did he show or report panic attacks, difficulty understanding 
complex commands, impaired judgment or impaired abstract 
thinking.  The examiner assigned a GAF score of 58.

In an August 2006 letter, D.L.F., M.S.W., reported that he 
had assigned the veteran a GAF score of 44 with the following 
symptoms:  anger, suicidal thoughts, flashbacks, sleep 
disturbance, relationship problems, financial problems, 
emotional numbing, and exaggerated startle response.

In August 2006, the veteran, his spouse, and his twenty year 
old daughter provided testimony before the undersigned.  At 
that hearing, the veteran described events in Vietnam and his 
involvement in physical altercations shortly after release 
from service.  The veteran also stated that he overdid his 
insulin injections.  He opined that one could die from taking 
too much insulin and that he called the hospital on one 
occasion when he injected too much insulin.  He also 
testified that he sometimes did not take his insulin when he 
was supposed to and that this too could result in death.  He 
followed this testimony with the statement "[b]ut the 
suicide is there."  He also testified that he had no friends 
and had financial difficulties.  His spouse testified that 
the veteran had difficulty sleeping, particularly if he did 
not take his medication.  The veteran reported that his job 
as a boiler operator was an essentially isolated environment 
but that he had difficulties with his co-workers due to his 
anger.  While endorsing his representative's statement that 
the veteran retired due to medical problems and PTSD 
symptoms, the veteran later testified that he had decided to 
retire at age fifty-five, with full benefits, rather than 
risk dying from his diabetes while working until age sixty-
five.  

Also of record are VA outpatient treatment notes from January 
2003 to August 2005.  These notes are unremarkable, largely 
devoted to topics discussed in group therapy.  


Analysis

On review of the record as a whole, the Board finds that the 
assignment of a disability rating in excess of 30 percent for 
PTSD is not warranted during any part of the rating period.  
The preponderance of the evidence shows that the veteran's 
PTSD more closely approximates the criteria for a 30 percent 
rating rather than the criteria for a higher rating.  

Hearing testimony, lay letters, VA examinations, and the 
sequence of events concerning employment, all present a 
picture of PTSD symptoms resulting primarily in social 
impairment.  This evidence shows that the veteran's PTSD 
results in no more than moderate social impairment and an 
occasional decrease in efficiency in occupational 
functioning.  Only D.F.'s medical opinions and, to a lesser 
extent Dr. L.M.'s GAF score assignment, give any indication 
that the veteran's PTSD approaches the criteria for a rating 
higher than 30 percent.  

The Board has "authority to discount the weight and probity 
of evidence in light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Furthermore, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board as adjudicators.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater 
weight may be placed on one examiner's opinion over another 
depending on factors such as reasoning employed by the 
examiners and whether or not, and the extent to which they 
reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

D.F.'s assigned GAF score of 40, in the August 2001 
assessment report, is unsupported by any rationale stated in 
that report.  Indeed, the assessment is almost entirely 
devoid of any description of the veteran's psychiatric 
condition at the time of the assessment, being devoted mainly 
to his in-service experiences and those immediately after 
separation from service in 1970.  Descriptions of his current 
condition were not those of an individual suffering 
occupational impairment or social impairment; D.F. reporting 
that the veteran was regularly employed in a job he had held 
for 30 years, interested in Native American arts, and had 
plans to retire.  The assessment provides no basis for the 
assigned GAF score.

With regard to occupational impairment, the information 
contained in D.F.'s letters are inconsistent with the 
objective evidence of record.  In the October 2004 letter, 
D.L.F., M.S.W., states that the veteran's PTSD would prevent 
him from successful employment.  However, the veteran worked 
for over thirty years in the same job and then retired; his 
retirement date in June 2004 corresponded to his plans of 
three years earlier.  While the veteran has stated that the 
campus police arrived at his place of employment due to his 
violent behavior, this is not the picture presented by his 
former supervisor and co-worker.  Rather, A.I. and D.R. 
report only relatively common arguments or disagreements over 
work assignments and a report to Public Safety out of concern 
for the veteran's safety.  

The characterization that the veteran retired due to PTSD 
symptoms is also contradicted by the record, including the 
veteran's own testimony.  The veteran  reported during the 
March 2001 assessment, the April 2002 VA examination, Dr. 
L.M.'s October 2004 assessment, and the July 2004 VA 
examination, that he retired because of physical illness and 
boredom.  The Board finds these accounts more credible than 
those presented at the April 2005 DRO hearing and the August 
2006 Board hearing because these earlier accounts occurred 
more contemporaneous to the retirement and thus would 
necessarily be less subject to the natural degradation of 
memory over time.  See Curry v. Brown, 7 Vet. App. 59 (1994) 
(finding a plausible basis for affording greater probative 
weight to one account of an event over another account 
because the more probative account occurred contemporaneous 
to the event).  A work history of over thirty years ending in 
a planned retirement for physical health reasons is 
documented from August 2001 to June 2004 and contradicts 
D.F.'s statements that the veteran's PTSD caused such 
occupational impairment.  

In summary, D.F.'s characterization of the veteran's 
occupational impairment is inconsistent, both internally and 
with the rest of the record, and is unsupported by any stated 
rationale.  

Dr. L.M.'s assessment also indicates that the veteran's PTSD 
results essentially in only social impairment.  Dr. L.M. does 
not say that the veteran's PTSD would prevent him from 
working, but rather that a combination of his physical 
ailments and his PTSD would make it difficult for him to be 
easily employed.  Furthermore, Dr. L.M. did not report any 
panic attacks, impaired abstract thinking, evidence of short 
term or long term memory deficit, impaired judgment or 
impaired abstract thinking.  Essentially, she found the 
veteran to have difficulty with irritability.  Her assignment 
of a GAF score of 45 is consistent with the social impairment 
that she describes in her assessment.  This GAF score does 
not necessarily reflect the veteran's occupational 
impairment, and to find that it does would ignore the 
language Dr. L.M. used to describe his occupational 
opportunities.

While Dr. L.M. and D.F. both reported suicidal ideation, they 
did not provide any indication that this resulted in 
impairment in judgment, thinking, mood, or that he suffered 
from obsessional rituals.  There is no indication from these 
practitioners' reports that suicidal thoughts caused 
occupational or social impairment or affected any of the 
veteran's activities or posed a significant danger to 
himself.  While the testimony of his family members 
demonstrate that the veteran's suicidal ideation caused 
social impairment long before he filed his claim, there is no 
evidence of such impairment during any portion of the rating 
period.  

In an October 2004 statement, the veteran argued that greater 
weight should be afforded to D.F.'s opinion than to the VA 
examiners, because D.F. regularly treats the veteran for his 
PTSD.  This is an argument for the "treating physician 
rule," which holds that opinions of the claimant's treating 
physician are entitled to greater weight than opinions from 
medical experts who have not treated a claimant.  The 
"treating physician's rule" has been specifically rejected 
by both the Court and the Federal Circuit.  White v. 
Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 
4 Vet. App. 467 (1993).  

The VA examinations depict a picture much different than that 
presented by D.F., both in the GAF scores assigned and in the 
relationship between his PTSD and any occupational 
impairment.  Furthermore, the GAF scores assigned by the VA 
examiners are consistent not only with their own reports but 
with the descriptions set out in the reports of D.F., Dr. 
L.M, and the veteran's occupational and social history.  

A GAF score of 72 was assigned following the April 2002 VA 
examination.  This examination report included the veteran's 
report that he planned to retire in two years because he 
found the job boring.  The veteran also reported that he was 
interested in his American Indian heritage and sometimes 
danced at a pow wow.  His memory showed some fall off and his 
judgment and insight were fair.  The July 2004 VA examiner 
also assigned a GAF score considerably higher than that 
assigned by D.L.F., M.S.W.  This examiner noted that the 
veteran reported recently retiring due to his physical 
problems.  There is no report that the veteran's PTSD 
symptoms led to his retirement.  These findings were 
confirmed during the January 2006 VA examination, and again, 
while the assigned GAF score was not consistent with D.F. or 
Dr. L.M.'s assigned scores, it was consistent with July 2004 
VA examination and with the veteran's occupational and social 
history and with the DSM IV criteria.  Thus, the VA 
examinations show the veteran to have moderate social 
impairment and little to no occupational impairment.

The veteran has argued that the VA examinations were not 
satisfactory because he did not tell the truth about his 
suicidal ideation out of fear of being detained for his own 
safety and because the examinations were too limited in time.  
These arguments are without merit.  The veteran did report 
prior suicide ideation during the July 2004 examination, 
indicating that he had recently thought of suicide following 
the loss of family members and friends but was not presently 
considering suicide.  During the January 2006 examination, 
the veteran also stated that had suicidal thoughts.  This 
examination resulted in an extensive report and the examiner 
noted that she had spent two hours evaluating the veteran.  
The results of this examination are in agreement with the 
July 2004 examination results, making essentially the same 
clinical findings and assigning the same GAF score resulting 
from his PTSD symptoms.  

For the reasons stated above, the Board affords considerably 
greater probative value to the VA examinations than to the 
letters and examinations provided by D.F. and Dr. L.M.  

Additionally, while there is considerable testimony regarding 
disturbances in the veteran's social functioning, almost all 
evidence favorable to the veteran's claim concerns events 
that occurred from his time in service to just prior to the 
start of his sobriety, at least nine years prior to filing 
his claim in February 2001.  Since then, he has successfully 
maintained his marriage and has reported social interests.  
The veterans reports of the death of a close friend, of 
having few friends, of a relationship with his grandchildren 
better than that with his children, of attending pow-wows, 
and of visits to his mother, are evidence that he has 
effective social involvement.  Following the veteran's 
abstention from alcohol, evidence of social impairment is 
limited to his spouse's testimony, vague in time, that he 
grabbed her "a couple of times", and his son's testimony 
that the veteran forced his children to shovel snow to 
onerous standards.  Given his son's current age and the 
description of those events, the Board finds that they 
occurred long before the veteran filed his claim.  As to the 
time frame relevant to this rating period, the rather extreme 
social impairment presented by the veteran is contradicted by 
testimony presented at the two hearings and by his own 
accounts as related to the various examiners.  While the 
Board must consider all evidence of record in determining 
appropriate disability ratings, a rating would be 
inappropriate based on symptoms present only many years prior 
to the filing of his claim.  

The Board acknowledges the veteran's August 2006 testimony 
regarding his use of insulin and that he now has no friends.  
However, the Board does not afford significant weight to this 
testimony.  While he testified to a lack of friends, his 
testimony also indicated current social involvement with his 
wife, children, and grandchildren.  In balance, the veteran's 
testimony does not indicate a significant shift in social 
impairment from earlier evidence during the rating period.  
In regard to his inference that his overuse of insulin 
constituted a suicide attempt, he presents no evidence that 
this alleged suicide attempt resulted in hospitalization, 
detention by authorities, legal proceeding, or any other 
objectively demonstrated consequence.  Thus, the Board finds 
no evidence that this alleged suicide attempt resulted in any 
social or occupational impairment.  

In summary, the record, taken as a whole, does not show that 
the veteran's PTSD results in occupational impairment with 
reduced reliability and productivity.  His PTSD symptoms 
result in only moderate social impairment and, at most, an 
occasional decrease in work efficiency due to the need to 
reference operations manuals and infrequent reports to a 
public safety office.  There is no evidence of flattened 
affect, circumstantial, circumlocutory, or stereotyped 
speech, or of panic attacks occurring more than once a week.  
While he has demonstrated mild memory loss, there is no 
evidence that he retains only highly learned material or that 
he forgets to complete tasks.  He was able to maintain an 
effective work relationship until his planned voluntary 
retirement.  While the veteran has recently indicated that 
this retirement was in part due to his PTSD symptoms, the 
more probative evidence is that he retired for reasons 
unrelated to his PTSD.  He has maintained effective social 
relationships.  He has reported suicidal ideation of long 
duration, but there is no indication that this results in any 
impairment or documented evidence that he was a danger to 
himself.  

For the reasons stated above, a rating higher than the 30 
percent assigned for the veteran's PTSD is not warranted.  
Therefore, his claim must be denied.  

The Board also agrees with the RO that referral for 
extraschedular evaluation is not appropriate in this case.  
To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b) (1) (2006).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b) (1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b) (1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his PTSD.  The 
preponderance of the evidence is against a finding that the 
veteran's PTSD have resulted in marked interference with 
employment.  In sum, the evidence does not indicate a 
disability picture that precludes the use of the regular 
rating criteria.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further 
action.  See VAOPGCPREC 6-96.

As the preponderance of evidence is against the veteran's 
claims, the evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of- the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 
3.102 (2006).  


ORDER

Entitlement to a disability rating in excess of 30 percent 
for post traumatic stress disorder (PTSD), on appeal from the 
initial evaluation



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


